  

THIRD AMENDMENT TO
AGREEMENT OF SALE

 

THIS THIRD AMENDMENT TO AGREEMENT OF SALE (the “Amendment”) is entered into as
of the 1st day of November, 2013, between BAY VIEW OF BOSTON ASSOCIATES LIMITED
PARTNERSHIP (the “Seller”) and SENTIO-SLR BOSTON PORTFOLIO, LLC, a Delaware
limited liability company (the “Buyer”).

 

RECITALS:

 

A.           Seller and Buyer are parties to that certain Agreement of Sale
dated September 18, 2013, as amended (the “Agreement”), pursuant to which Seller
agreed to sell, and Buyer agreed to purchase, certain real property located at
1380 Columbia Road, Boston, Massachusetts, as more particularly described in the
Agreement.

 

B.           Seller and Buyer desire to amend the Agreement, upon the terms and
conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

AGREEMENTS:

 

1.     Recitals, Definitions. The foregoing recitals are true and correct and
are incorporated herein by reference. Capitalized but undefined terms used in
this Amendment shall have the meanings given to them in the Agreement.

 

2.     The Definition of “Due Diligence Period” is hereby amended to read as
follows:

 

Due Diligence Period: The period commencing on the Effective Date and ending on
6:00 PM Eastern Time on November 5, 2013, during which time Buyer may, at
reasonable times with prior notice to Seller, investigate the financial, legal,
operational, environmental and all other aspects of the Property as Buyer may
desire. Buyer acknowledges that Seller has produced all items requested by Buyer
concerning Due Diligence.

 

3.     Effect of Amendment. To the extent any provisions contained herein
conflict with the Agreement or any other agreements between Seller and Buyer,
oral or otherwise, the provisions contained herein shall supersede such
conflicting provisions contained in the Agreement or other agreements. Except as
specifically modified by this Amendment, the Agreement remains in full force and
effect and is in all events ratified, confirmed and approved.

 

4.     Counterparts. This Amendment may be executed in multiple counterparts,
each of which shall be deemed to be an original, but all of which, together,
shall constitute one and the same instrument. Delivery of signatures by e-mail
or facsimile shall be valid and binding.

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment on the date first
above written.

 

  BUYER:       SENTIO-SLR BOSTON PORTFOLIO, LLC       By: /s/ John Mark Ramsey  
Name: John Mark Ramsey  

Its: Authorized Signatory 

 

  SELLER:       BAY VIEW OF BOSTON ASSOCIATES LIMITED PARTNERSHIP       By its
General Partner   SENIOR LIVING RESIDENCES, INC.       By: /s/ Robert F. Larkin,
Jr.   Name: Robert F. Larkin, Jr.   Title: President and Treasurer

 

2

 